Order filed October 9, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00776-CV
                                   ____________

                       DARRELL J HARPER, Appellant

                                         V.

    HARRIS COUNTY TAX ASSESSOR COLLECTOR, ANN HARRIS
   BENNETT, AND HARRIS COUNTY APPRAISAL DISTRICT, CHIEF
           APPRAISAL, ROLAND ALTINGER, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-77474

                                     ORDER

      This is an attempted appeal of an order signed by the administrative judge on
August 13, 2018. It appears we lack jurisdiction because the order is not reviewable
by interlocutory appeal. However, we are unable to make that determination because
the clerk’s record has not been filed. Accordingly, we enter the following order.

      The Harris County District Clerk is directed to file a partial clerk’s record
containing: (1) the order signed by the administrative judge on August 13, 2018; (2)
any subsequent order or judgment; (3) any request for findings of fact and
conclusions of law; (4) any post-judgment motion and the court’s order on such
motion; and (5) the notice of appeal.

      If any of the requested items is not part of the case file, the district clerk is
directed to file a partial clerk’s record containing a certified statement that the
requested item is not a part of the case file.

      The partial clerk’s record is due by October 19, 2018.

                                    PER CURIAM